Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 12 recite an equation for a piezo size factor, and then recite: wherein that piezo size factor is selected for the piezo diaphragm transducer at which the product of stroke volume and stall pressure is maximum. The lack of context in the claims regarding how stroke volume and stall pressure are known, and how to find a maximum product of the two, renders the claim indefinite. For example, it’s unclear if the piezo size factor that has the maximum product is known, is otherwise determined. In light of Applicant’s specification and arguments made in the reply filed on November 6, 2020, the examiner will interpret the above limitation as requiring: selecting one of a plurality of piezo size factors for the piezo diaphragm 
If the above interpretation is correct, the examiner recommends amending the claims as such.
Claims 1 and 12 recite the at least one piezo element comprises a regular polygon shape comprising at least six corners, and then subsequently recites, the hexagonalPiezoElement. Thus, it is unclear if the piezo element is a hexagon or can be other shapes with at least six corners.
Claims 2-11 and 13-18 are rejected for depending from one of claims 1 and 12.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest selecting a piezo size factor as interpreted in the 112 rejection above, in combination with the other limitations of claims 1 and 12.

Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered.  The examiner agrees that the 103 rejections do not teach selecting a piezo size factor as detailed in the remarks, and as interpreted in the section 112 rejection above. Thus, the previous prior art rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.